By the Court,
Whitman, O. J.:
It is provided by statute in this State that “ * * when two or more persons, claiming a preferred right by reason of occupancy or possession, apply to purchase the same lands, the register shall certify such applications to the district court of the county in which such lands are situated and notify the contesting applicants thereof. The judge or court shall then appoint a commissioner in the vicinity of the land so in dispute to take and report to such court all the testimony of the parties in the case. The contest shall then be tried and determined as ordinary actions in said court * * Stats. 1871, 138, Sec. 12.
Under this section the case at bar was tried. The appellant here moved for a new trial. It is objected that his statement contains no specification of error; to that it is answered that this case is sui generis and the provisions of the general Practice Act inapplicable. Under the statutory language, there can be no doubt that this position is incorrect. *48Such. cases, after a certain point, are to be tried and determined as ordinary actions.
Of course, reference must be bad to the Practice Act, to ascertain and determine bow such actions are tried; and the governing rules, so far as applicable to the individual case, must be adopted. It by no means follows, because this action differs from ordinary actions in important respects, that it cannot in all others be governed by the rules of practice pertaining to such cases. In fact, the very appearance of appellant here is proof of this view. If not found in the rules of ordinary practice, whence comes bis right to move for a new trial ? The objection to the statement is sustained. Corbett v. Job, 5 Nev. 201.
The order denying a new trial and the judgment are affirmed.